Wiswell, C. J.
The indictment in this case, under 11. S., c. 17, § 4, alleges that the respondent knowingly permitted a certain shop in a building owned by him to be used for the illegal sale and illegal keeping of intoxicating liquors. The case comes to the law court upon exceptions to the overruling of a demurrer to the indictment. The objection urged is to the use of the words “a certain shop in a building,” it being claimed that the language in this particular was not sufficient to set out an offense under the statute referred to.
But the statute makes it a misdemeanor for any person who is the owner or who has the control of any building or tenement, to knowingly permit the same “or any part thereof” to be used for any of the purposes named in the first section of that chapter, that is, among *91other purposes, for the illegal sale or illegal keeping of intoxicating liquors. A certain shop in a building is necessarily a part of such building. The indictment sufficiently sets out an offense under this section.
If the respondent was given the right to plead over, before filing his demurrer, as appears possible from the record, that right will be reserved for him at nisi prius.

Exceptions overruled.